465 F.2d 998
Thomas F. JACKSON, Plaintiff-Appellant,v.Elliot RICHARDSON, Secretary of Health, Education andWelfare, Defendant-Appellee.
No. 72-1305.
United States Court of Appeals,
Ninth Circuit.
Aug. 21, 1972.Rehearing Denied Sept. 21, 1972.

Thomas F. Jackson, in pro. per.
William D. Keller, U. S. Atty., Rex Heeseman, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before KOELSCH, DUNIWAY and CHOY, Circuit Judges.
PER CURIAM:


1
Jackson brought this action under Section 205(g) of the Social Security Act, 42 U.S.C. Sec. 405(g), to review a final decision of the Secretary of Health, Education and Welfare, disallowing Jackson's application for establishment of a period of disability, 42 U.S.C. Sec. 416(i), and for disability insurance benefits, 42 U.S.C. Sec. 423.  The hearing examiner concluded that Jackson had not shown that he was under a disability, as defined in the Act, on or before the expiration of his eligibility, 42 U.S.C. Secs. 416(i), 423.  Upon review, the district court granted the Secretary's motion for summary judgment.


2
There was substantial evidence upon which the hearing examiner could and did find that Jackson was not suffering a disability prior to the end of his eligibility period.  That is the end of the matter.  See Harmon v. Finch, 9 Cir., 1972, 460 F.2d 1229.


3
Affirmed.